NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANNE PRAFADA, individually on her own           No.    18-17139
behalf and as Guardians Ad Litem of M; on
behalf of D.M.,                                 D.C. No. 2:18-cv-00718-DGC

                Plaintiff-Appellant,
                                                MEMORANDUM*
 v.

MESA UNIFIED SCHOOL DISTRICT,

                Defendant-Appellee,

and

STATE OF ARIZONA,

                Defendant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anne Prafada appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with Federal Rule of Civil Procedure 8. McHenry v. Renne, 84 F.3d 1172,

1177 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by dismissing Prafada’s action

because the second amended complaint failed to comply with Rule 8. See Fed. R.

Civ. P. 8(a); McHenry, 84 F.3d at 1177 (affirming dismissal of complaint that was

“argumentative, prolix, replete with redundancy, and largely irrelevant”); Nevijel v.

North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (dismissal under Rule

8 was proper where the complaint was “verbose, confusing and conclusory”).

      The district court did not abuse its discretion in denying Prafada’s motion

for a preliminary injunction because Prafada did not demonstrate that she was

likely to succeed on the merits of her claims. See Short v. Brown, 893 F.3d 671,

675-76 (9th Cir. 2018) (stating standard of review and discussing requirements for

granting a preliminary injunction).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Prafada’s motion to resubmit her excerpts of record (Docket Entry No. 33) is


                                          2                                    18-17139
granted. The Court has considered the excerpts Prafada submitted in conjunction

with that motion. All other pending motions and requests are denied.

      AFFIRMED.




                                        3                                 18-17139